Citation Nr: 0125154	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  94-27 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had honorable active service from July 29, 1966 
to July 28, 1970.  By Administrative Decision in April 1993, 
it was determined that the veteran's discharge from a period 
of service from July 29, 1970 to November 14, 1974, was under 
conditions which constitute a bar to Department of Veterans 
Affairs (VA) benefits.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1993 rating decision by the Waco, 
Texas, VA Regional Office.  A notice of disagreement was 
received in July 1993, a statement of the case was issued in 
September 1993, and a substantive appeal was received in 
November 1993.  The veteran's claims file was subsequently 
transferred to the Salt Lake City, Utah, Regional Office 
(RO).  

Although the veteran also initiated an appeal from that part 
of the June 1993 rating decision which denied entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
service connection for PTSD was established by rating 
decision in June 2000.  The June 2000 decision represented a 
full grant of benefits sought with respect to the veteran's 
claim of entitlement to service connection for PTSD.  


FINDING OF FACT

Any injury to the low back during the veteran's period of 
honorable active service from July 29, 1966 to July 28, 1970, 
was acute in nature and resolved without leaving chronic 
residual disability. 


CONCLUSION OF LAW

Low back disability was not incurred in or aggravated by the 
veteran's period of honorable active military service, nor 
may arthritis of the lumbar spine be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 1991 and Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes the veteran's service medical 
records, personnel records, and various VA medical records, 
including reports of VA hospitalizations and examination.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision, statement of the case and supplemental 
statements of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet.App. 553 (1996); Bernard v. 
Brown, 4 Vet.App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.]  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The record includes various VA medical reports dated in the 
1990's documenting complaints of low back pain.  Pertinent 
assessments include chronic low back strain and chronic low 
back pain.  The veteran maintains that his low back disorder 
is related to an injury which occurred when he tripped in 
1968 in Vietnam and resulted in light duty for 10 days.  

Service medical records do not document any low back 
complaints or clinical findings.  There are no entries 
related to any back injury during the year 1968 or at any 
other time.  The Board also notes that not only was the 
veteran's spine clinically evaluated as normal at the time of 
reenlistment examination in September 1969, but at the time 
of that examination the veteran expressly denied having 
recurrent back pain.  Further, subsequent service medical 
records dated in the early 1970's document unrelated health 
problems in great detail, but include no reference to any low 
back complaints or findings.  Moreover, there is no evidence 
of record showing that the veteran even complained of low 
back symptoms until a December 1992 VA examination (for other 
disorders).  At that time, he told the examiner that in 1977 
he applied for a job and was not hired because he had a 
"class C back."  Significantly, the veteran did not relate 
any back problems to service at the time of the December 1992 
examination.  It appears that the first documented history 
given by the veteran which attributed low back problems to 
service was taken during the course of VA hospitalization in 
August 1993.  At that time, the veteran told the examiner 
that he had suffered back pain from the 1970's and that he 
could not recall any injury except when he tripped in 
Vietnam.  He also reported an incident in 1982-83 where he 
twisted his back and fell to his knees because of pain.  
During the August 1993 hospitalization, x-rays of the back 
revealed very mild arthritis. 

After reviewing the record, the Board is compelled to find 
that the preponderance of the evidence is against the 
veteran's claim.  The veteran's current contentions regarding 
a back injury in 1968 during service with continuing symptoms 
since then are simply not credible in view of the other 
evidence of record which shows that he denied recurrent low 
back pain in 1969 and that no low back complaints or findings 
were reported in subsequent service medical records in the 
early 1970's.  Therefore, assuming that the veteran did in 
fact injury his low back during service, the totality of the 
evidence leads to the conclusion that any such injury was 
acute in nature and did not result in chronic residual 
disability.  The Board also notes that there is some 
suggestion in the file that another low back injury may have 
been suffered in the mid-1980's which was a number of years 
after service.  

In reaching this determination, the Board is aware of the 
etiology opinion provisions of 38 C.F.R. § 3.159(c)(4).  
However, in a case such as this where there is no supporting 
evidence of the claimed low back injury during service and 
where there is no credible evidence of any continuity of 
pertinent symptoms for a number of years after the time of 
the claimed injury, such an etiology opinion is not necessary 
to reach an informed determination as it would be purely 
speculative. 

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b) (West 1991 and Supp. 2001).


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 



